     Case 3:20-cv-00370-BAS-MSB Document 11-1 Filed 04/15/20 PageID.145 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
        SEAN BURKE and JAMES                           Case No. 20-cv-00370-BAS-MSB
11      POMERENE, individually and on
        behalf of all others similarly situated,       ORDER:
12
                                        Plaintiffs,    (1) TERMINATING DEFENDANTS’
13                                                         MOTION TO TRANSFER VENUE
                v.                                         [ECF No. 4]; AND
14
        CLEARVIEW AI, INC., et al.,                    (2) GRANTING JOINT MOTION TO
15                                                         TRANSFER VENUE TO THE
                                     Defendants.           SOUTHERN DISTRICT OF NEW
16                                                         YORK [ECF No. 10]
17

18             Before the Court is the parties’ Joint Motion to Transfer Venue of this action. (ECF
19    No. 10.) Defendants moved to transfer venue to the Southern District of New York
20    (“SDNY”), where two similar cases are pending, pursuant to 28 U.S.C § 1404(a). (ECF
21    No. 4.) Plaintiffs now state that they do not oppose transfer to SDNY in the interest of
22    justice and the convenience of the courts and parties, noting that New York is the location
23    of Clearview’s headquarters and the residences of the individual Defendants. (ECF No. 10
24    at 2.)
25             Good cause appearing, the Court ORDERS the following:
26             1.    Defendants’ Motion to Transfer Venue and Stay Case Pending Decision on
27    Transfer (ECF No. 4) is TERMINATED AS MOOT.
28

                                                      -1-
                                                                                            20cv370
     Case 3:20-cv-00370-BAS-MSB Document 11-1 Filed 04/15/20 PageID.146 Page 2 of 2



 1          2.    The parties’ Joint Motion to Transfer Venue Pursuant to 28 U.S.C. §1404(a)
 2    (ECF No. 10) is GRANTED.
 3          3.    Pursuant to 28 U.S.C. §1404(a), this action is ordered transferred to the United
 4    States District Court for the Southern District of New York.
 5          4.    Plaintiffs need not file an amended complaint to effectuate such transfer.
 6          5.    The Clerk of this Court is to close the file in this Court and to transfer the file
 7    to the United States District Court for the Southern District of New York.
 8          IT IS SO ORDERED.
 9
10    DATED: April 15, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
                                                                                              20cv370
